FILED
                             NOT FOR PUBLICATION                           JUN 02 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PAVEL DOUDRENOV,                                 No. 09-72660

               Petitioner,                       Agency No. A079-244-994

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Pavel Doudrenov, a native and citizen of Bulgaria, petitions for review of

the Board of Immigration Appeals’ summary affirmance of an immigration judge’s

(“IJ”) decision denying his motion to reopen proceedings held in absentia. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Singh v. INS, 213 F.3d 1050, 1052 (9th Cir. 2000),

and we deny in part and dismiss in part the petition for review.

      The IJ did not abuse his discretion by denying Doudrenov’s motion to

reopen as untimely, where the motion was filed over seven years after

Doudrenov’s removal order, see 8 U.S.C. § 1229a(c)(7), and Doudrenov failed to

allege that he did not receive proper notice or that his failure to appear at the

hearing was through no fault of his own, see 8 U.S.C. § 1229a(b)(5)(C).

      To the extent that Doudrenov challenges the IJ’s decision not to invoke its

sua sponte authority to reopen proceedings, we lack jurisdiction to review such a

challenge. See Mejia-Hernandez v. Holder, 303 F.3d 1153, 823-24 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED, in part; DISMISSED, in part.




                                            2                                       09-72660